UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to Section 240.14a-12 Benihana Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than registrant) Payment of filing fee(Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(I) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11:1 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Benihana Inc. (the “Company”) is filing the following materials as definitive additional materials pursuant to Section 14(a) of the Securities Exchange Act of 1934 in order to clarify information previously provided to its shareholders. On September 16, 2010, the Company reported total restaurant sales and comparable restaurant sales for the second four week periodof the second fiscal quarter 2011 (August 16 – September 12, 2010) (the “2011 Four Week Period”) compared to the same four week period for the second fiscal quarter 2010 (August 17 – September 13, 2009) (the “2010 Four Week Period”). Total restaurant sales during the 2011 Four Week Period increased 3.5% to $23.5 million from $22.7 million during the 2010 Four Week Period. Our Company-wide total comparable restaurant sales increased 4.2% to $23.5 million during the 2011 Four Week Period from $22.6 million during the 2010 Four Week Period, representing the 7th consecutive period with comparable restaurant sales increases. By concept, comparable restaurant sales during the 2011 Four Week Period compared to the 2010 Four Week Period increased by 7.8% to $15.6 million from $14.5 million at Benihana teppanyaki, while the impact of macro-economic weakness caused a decrease of 2.2% to $5.6 million at RA Sushi and a decrease of 2.1% to $2.3 million at Haru. There were a total of 338 store-operating weeks (relating to 97 stores) during the 2011 Four Week Period compared to a total of 394 store-operating weeks (relating to 98 stores) during the 2010 Four Week Period.
